Citation Nr: 1525881	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  12-33 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for hypertension (high blood pressure).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hernia disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to November 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2014, the Veteran presented testimony on the issues on appeal during a Board hearing at the RO before Veterans Law Judge Dannaher.  An additional Board videoconference hearing was held before Veterans Law Judge Schwartz in September 2014.  Transcripts of both hearings are associated with the claims file.

As indicated, the Veteran testified at two hearings before two different Veterans Law Judges.  The law requires that the Veterans Law Judge who conducts a hearing on an issue on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  Additionally, when two hearing have been held by different Veterans Law Judges concerning the same issue, the law requires that the Board assign a third Veterans Law Judge because a proceeding before the Board may be assigned to either an individual Veterans Law Judge or to a panel of not less than three members of the Board.  38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  Accordingly, the Veteran was provided the option to have an additional hearing before a third Veterans Law Judge who would then be assigned to the panel to decide his appeal.  In a March 2015 correspondence, the Veteran waived his right to appear at an additional hearing.  Thus, the Board will proceed with a panel decision with a third Veterans Law Judge who did not conduct a hearing, but has reviewed the record including the transcripts on file.


This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for hypertension, on the merits, and entitlement to service connection for hernia disability are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1. The RO denied service connection for hypertension (high blood pressure) in a May 1990 rating decision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2. The evidence received since the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The May 1990 rating decision denying the claim for service connection for hypertension is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. As new and material evidence has been received, the claim for service connection for hypertension is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the Veteran's application to reopen, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

The Veteran seeks to reopen his claim for service connection for hypertension

The RO denied service connection for hypertension (high blood pressure) in a May 1990 rating decision. The denial was based on a finding that hypertension was not shown by the evidence of record, either in service or on examination on post-service VA examination in April 1990.

The Veteran was notified of the decision and of his appellate rights in a June 1990 letter.  However, he did not appeal or submit additional evidence within 1 year of the decision.  That decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as was the applications to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Here, the submitted evidence includes private treatment records reflecting diagnosis and treatment of hypertension as early as 1999. Additional VA outpatient treatment records also document diagnosis and treatment of hypertension.

During the Veteran's 2014 Board hearings, the Veteran indicated that he suffered from occasional high blood pressure in service and was given medication to lower his blood pressure.

In sum, the additional evidence received since the expiration of the appeal period following the May 1990 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to a diagnosis of hypertension, an unestablished fact necessary to substantiate the claim.  Therefore, reopening of the claim is in order.


ORDER

The application to reopen the claim for service connection for high blood pressure is granted.


REMAND

Upon review of the evidence of record, the Board believes that additional development on the reopened claim for service connection for hypertension and the claim for service connection for hernia disability is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

In regard to the claim for service connection for hypertension, in various written statements and in his Board hearing testimony, the Veteran has indicated that the disability first onset in service or shortly thereafter.  He noted that his blood pressure readings were frequently high in service, and on those occasions he was given medication to lower his blood pressure rate.

While service treatment records do not document any diagnosis of hypertension, they do reflect that the Veteran was seen for high blood pressure checks in 1974 and again in 1979.  However, the Board observes that the May 1974 blood pressure readings were 146/86, 130/80, 138/78, 144/90.  In March 1979, blood pressure was noted to be 138/92 and 140/90.  An undated report of medical history reflects that the blood pressure checks were noted to be within normal limits with no complications or sequelae.  Continued service treatment records note occasionally elevated blood pressure, including in July 1986, when blood pressure was 140/90.

While hypertension was not found on VA examination in March 1990, the Veteran's post-service treatment records include a number of elevated blood pressure readings shortly after discharge, including in January 1990 (140/80) and January 1992 (140/80).  A diagnosis of hypertension was noted in 1999.  A July 2002 private treatment report notes a history of hypertension for "many years."

During the Veteran's Board hearings, he testified that he was given medication to lower his blood pressure on occasions where his blood pressure was elevated.  He noted that he was given medication for hypertension following service in the 1990s.

Generally, hypertension is defined as high arterial blood pressure above 140 mm Hg systolic and 90 mm Hg diastolic. Dorland's Illustrated Medical Dictionary (31st ed. 2007), at 909. VA regulations define hypertension to mean "that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm." 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Given that the record reflects elevated blood pressure readings in service and shortly thereafter, the Board believes that a medical examination with opinion on the onset and etiology of the claimed disability-based upon consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 79.

With respect to the claim for service connection for hernia disability, the Veteran has likewise expressed his belief that the disability had its onset in service.  He noted that while he did not seek treatment for the disability in service or realize that he had a hernia at discharge, his duties did require strenuous and heavy lifting and he did experience pain in that area.  He noted that when he sought employment shortly after discharge from service, he was noted to have an inguinal hernia on his employment physical with the Department of Transportation.  

The report of that January 1989 post-service employment examination is of record and reflects that the Veteran had a moderate-sized right inguinal hernia that would not be a problem for driving but could get bigger with heavy lifting.

Continued post-service treatment records reflect that the Veteran underwent repair of a right inguinal hernia in 1999, and the Veteran expressed that he had continuous symptoms related to the hernia since service.  He reported that he still experienced pain following the surgery and expected that he would have to undergo repair again.  

Given that the record reflects a potential relationship between the Veteran's service and his post-service hernia disability, the Board likewise believes that a medical examination with opinion on the onset and etiology of the claimed disability is warranted.

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1. The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for hypertension and hernia disability on appeal. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After the appellant responds and all available records and/or responses from each contacted entity are associated with the record, the AOJ should arrange for the Veteran to undergo examination by a qualified examiner. All pertinent evidence of record must be made available to and reviewed by the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Hypertension - the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was first manifest in service or within one year of discharge or is otherwise medically related to service.  

In providing the requested opinion, the examiner is asked to consider and address the Veteran's service treatment records documenting blood pressure checks in 1974 and 1979 as well as the findings of elevated blood pressure in service and shortly after his discharge from service.

Hernia- the examiner should describe the nature of the Veteran's hernia disability.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hernia disability was first manifest in service or is otherwise medically related to service.  In providing the requested opinion, the examiner is asked to specifically consider and address the finding of inguinal hernia on examination in January 1989.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  The AOJ should undertake any additional development deemed warranted.

4.  Then, the AOJ should readjudicate the Veteran's claims for service connection for hypertension  and hernia disability. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________               ______________________________
           	      Shane A. Durkin                                             Thomas J. Dannaher
              Veterans Law Judge                                          Veterans Law Judge
         Board of Veterans' Appeals                             Board of Veterans' Appeals


________________________________
H. N. SCHWARTZ
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


